IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                            RENDERED: FEBRUARY 24, 2022
                                                   NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2021-SC-0016-WC



ECLIPSE COLLIERIES, INC.                                           APPELLANT


                      ON APPEAL FROM COURT OF APPEALS
V.                            NO. 2020-CA-0716
                       WORKERS’ COMPENSATION BOARD
                       NOS. WC-17-72455 & WC-17-79404

JOEY TACKETT; HONORABLE GRANT                                      APPELLEES
ROARK, ADMINISTRATIVE LAW JUDGE;
AND KENTUCKY WORKERS’
COMPENSATION BOARD



                    MEMORANDUM OPINION OF THE COURT

                          REVERSING AND REMANDING

      The sole issue on appeal concerns the retroactivity of amendments to

KRS1 342.040(1) regarding a change in interest rate on past-due benefits from

12% to 6% for workers’ compensation orders or settlements occurring after the

effective date of the amendment to the Act, which was June 29, 2017. In this

case, the Administrative Law Judge (ALJ) entered an order on January 13,

2020 awarding claimant Joey Tackett partial disability benefits for his May 23,

2017 injury, with interest at 12% on all past-due amounts up to June 28, 2017

and at 6% on all past-due amounts from June 29, 2017 to the present. The




      1   Kentucky Revised Statutes.
employer, Eclipse Collieries, Inc., petitioned the ALJ to correct its order to

reflect that per KRS 342.040(1), past-due interest prior to June 28, 2017 shall

be paid at 6%. The ALJ denied its petition. Eclipse Collieries appealed to the

Board, which affirmed the ALJ, as well as to the Court of Appeals, which also

affirmed. This appeal followed.

      Since the filing of this appeal, this Court has resolved the issue at hand

in Martin v. Warrior Coal, LLC, wherein we held that KRS 342.040(1)’s reduction

in interest rate on past-due income benefits applied retroactively and that all

income benefits due but unpaid prior to the effective date of the amendment

were subject to the 6% interest rate. 617 S.W.3d 391 (Ky. 2021). The parties

at bar agree that Warrior Coal is controlling and that the interest rate due Joey

Tackett on his past-due benefits is 6%.

      The function of this Court “is to correct the Board only where the Court

perceives the Board has overlooked or misconstrued controlling statutes or

precedent, or committed an error in assessing the evidence so flagrant as to

cause gross injustice.” W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687–88 (Ky.

1992). “Our standard of review in workers’ compensation claims differs

depending on whether we are reviewing questions of law or questions of fact.”

Miller v. Tema Isenmann, Inc., 542 S.W.3d 265, 270 (Ky. 2018). With respect to

questions of law, an appellate court reviews de novo a decision of the Board or

ALJ regarding proper interpretation of the law or its application to the facts.

Id. (citation omitted).




                                          2
      Here, the Court of Appeals erred as a matter of law in concluding that an

award of 12% interest was due on all past-due benefits from the date of injury

through June 28, 2017 and 6% on benefits thereafter. Accordingly, we reverse

and remand this case with instructions for the ALJ to enter an order in

accordance with this Opinion.

      Minton, C.J.; Conley, Hughes, Keller, Nickell and VanMeter, JJ., sitting.

All concur. Lambert, J., not sitting.



COUNSEL FOR APPELLANT:

Sarah May
Jones & Jones, PLLC


COUNSEL FOR APPELLEE,
JOEY TACKETT:

McKinnley Morgan
Morgan, Collins, Yeast & Salyer


ADMINISTRATIVE LAW JUDGE:

Hon. Grant S. Roark

WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey, Chairman




                                        3